DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-25-19, 11-12-20, 4-8-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-28 are rejected under 35 USC 102(a)(1) as being anticipated by Hott (US Patent Publication 2004/0249491 A1).


As per claim 15, Hott discloses A method for monitoring an automated plant having a first communication network having a plurality of field devices and a plurality of network nodes connected to the first communication network, the method comprising: 
Connecting a fieldbus access unit to the first communication network (paragraphs [0007, 0018, 0021]); 
Connecting a client computer to the fieldbus access unit via a second communication network, wherein the client computer includes a first frame application having a communication driver (paragraphs [0019-20, 0037]); 

Scanning an address space of at least one network level and determining the network nodes and the field devices present in the address space (paragraphs [0037, 0039-40]); 

Querying structure data of network nodes and field devices present in the at least one network level of the first communication network (paragraphs [0041-42]); 

Generating the structure data by the fieldbus access unit in the context of the query (paragraphs [0042-43]).  

As per claim 16, Hott discloses The method as claimed in claim 15, further comprising: 
automatically generating and transmitting the structure data of the at least one network level of the first communication network by the fieldbus access unit upon start of the first frame application (paragraph [0037]).  

As per claim 17, Hott discloses The method as claimed in claim 15, further comprising: 
generating the structure data of a total first communication network supplementally to the structure data of the at least one network level and transmitting the structure data of the total first communication network to the client computer by the fieldbus access unit (paragraphs [0039-40]).  

As per claim 18, Hott discloses The method as claimed in claim 16, further comprising: 
adding to the structure data network addresses and identification data of the determined network nodes and field devices by the fieldbus access unit before the transmitting of the structure data (paragraph [0040]).  

As per claim 19, Hott discloses The method as claimed in claim 18, further comprising: 
establishing a communication channel between the client computer and one of the determined network nodes and field devices, wherein the communication channel is established using the identification data and the network address of the respective network node or field device, and wherein the communication channel is via the fieldbus access unit (paragraph [0040]); 
and servicing the network node or field device to which communication is established using the first frame application (paragraph [0042]).  

As per claim 20, Hott discloses The method as claimed in claim 19, further comprising: 
loading into the first frame application a device driver appropriate for the network node or field device for servicing the network node or field device (paragraph [0055]).  

As per claim 21, Hott discloses The method as claimed in claim 17, further comprising: 
visualizing the determined network nodes and field devices in the first frame application according to the transmitted structure data (paragraph [0042]).  

As per claim 22, Hott discloses The method as claimed in claim 21, wherein the determined network nodes and field devices are visualized in a network topology which provides a sorting and structuring of the network nodes and field devices corresponding to their network addresses (paragraph [0056]).  

As per claim 23, Hott discloses The method as claimed in claim 21, wherein the determined network nodes and field devices are visualized in a plant topology, wherein the plant topology provides a sorting and structuring of the network nodes and field devices corresponding to plant parts in which the network nodes and field devices are applied (paragraph [0045]).  

As per claim 24, Hott discloses The method as claimed in claim 21, further comprising: 
selecting a network node or a field device in the visualization (paragraph [0046]); 
and newly generating, transmitting, and visualizing the structure data of additional network levels of the first communication network connected with the network nodes (paragraph [0056]).  

As per claim 25, Hott discloses The method as claimed in claim 24, further comprising: 
servicing the field device or the network node after its selection in the visualization in the first frame application (paragraph [0050]).  

As per claim 26, Hott discloses The method as claimed in claim 16, wherein the structure data are transmitted to the client computer in a structured text format, in an XML data format, in an SQL data format, or in a JavaScript Object Notation data format (paragraphs [0041-42]).

As per claim 27, Hott discloses A fieldbus access unit, comprising: 
A first network connection embodied to connect to a first communication network, wherein the first communication network is a fieldbus of automation technology (paragraphs [0007, 0018, 0021]); 
A second network connection embodied to connect to a second communication network, wherein the second communication network is an internet or intranet connection (paragraphs [0019-20, 0037]); 

A computing unit embodied to manage the first network connection and the second network connection, and a frame application, wherein the frame application is embodied to execute in the computing unit, and wherein the frame application is configured to: 
Connect to a first communication network having a plurality of field devices and a plurality of network nodes connected to the first network (paragraphs [0007, 0018, 0021]); 

Connect to a second communication network having a client computer running a frame application (paragraphs [0019-20, 0037]); 

Receive a query from a client computer, wherein the query directs the fieldbus access unit to query structure data of network nodes and field devices present in at least one network level of the first communication network (paragraphs [0008, 0038, 0041]);  Preliminary Amendment Application No.: New US Filing 

Attorney Docket No.: PS0218-WO/US Page 8 of 11Scan an address space of the at least one network level and determine the network nodes and the field devices present in the address space, wherein the scanning is performed by the fieldbus access unit in response to the query (paragraphs [0037, 0039-40]); 

Generate in the context of the query structure data of the network nodes and the field devices present in the address space (paragraphs [0042-43]); 

Transmit the structure data to the client computer via the second communication network (paragraphs [0042-43]).  

As per claim 28, Hott discloses An arrangement, comprising: 
A fieldbus access unit including: 
A first network connection embodied to connect to a first communication network, wherein the first communication network is a fieldbus of automation technology (paragraphs [0007, 0018, 0021]); 
A second network connection embodied to connect to a second communication network, wherein the second communication network is an internet or intranet connection (paragraphs [0019-20, 0037]); 

A computing unit embodied to manage the first network connection and the second network connection; and a frame application, wherein the frame application is embodied to execute in the computing unit, and wherein the frame application is configured to: 
Connect to a first communication network having a plurality of field devices and a plurality of network nodes connected to the first network (paragraphs [0007, 0018, 0021]); 

Connect to a second communication network having a client computer running a frame application (paragraphs [0019-20, 0037]); 

Receive a query from a client computer, wherein the query directs the fieldbus access unit to query structure data of network nodes and field devices present in at least one network level of the first communication network (paragraphs [0008, 0038, 0041]); 

Scan an address space of at least one network level and determine the network nodes and the field devices present in the address space, wherein the scanning is performed by the fieldbus access unit in response to the query (paragraphs [0037, 0039-40]); 

Generate in the context of the query structure data of the network nodes and the field devices present in the address space (paragraphs [0042-43]); 

Page 9 of 11Transmit the structure data to the client computer via the second communication network (paragraphs [0042-43]); 

A client computer having a first frame application, wherein the first frame application includes a communication driver (paragraphs [0019-20, 0037]); 

A first communication network having a plurality of field devices and a plurality of network nodes connected to the first communication network, wherein the field access unit is connected to the first communication network (paragraphs [0007, 0018, 0021]); 

A second communication network, wherein the field access unit and the client computer are connected to each other via the second communication network (paragraphs [0019-20, 0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 6, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457